Exhibit 10.1

 

 

RESCISSION AND TERMINATION AGREEMENT

 

RESCISSION AND TERMINATION AGREEMENT, dated March 1, 2012 (this “Agreement”),
between Sitoa Global Inc. (the “Company”) and Sitoa Corporation (“Sitoa Corp”).
Each of the parties hereto is referred to as a “Party” and collectively as the
“Parties.”

 

BACKGROUND

 

On June 8, 2011, the Company entered into a certain Software License Agreement,
dated June 6, 2011, between the Company and Sitoa Corp, pursuant to which the
Company licensed certain software of Sitoa Corp for a consideration of 3,000,000
shares of the Company’s common stock (the “Licensing Agreement”); and on July 6,
2011, the Company entered into a certain Revenue Interest Agreement, dated July
1, 2011, between the Company and Sitoa Corp, pursuant to which the Company
agreed to issue 2,000,000 shares of the Company’s common stock to Sitoa Corp, in
consideration for receiving 100% of the revenues from a third party contract
(the “Revenue Agreement”).

 

The Parties desire to rescind and terminate each of the Licensing Agreement and
the Revenue Agreement, pursuant to the terms and conditions set forth herein,
and to return to the Company an aggregate 5,000,000 shares of the Company’s
common stock issued to Sitoa Corp. (after giving effect to a 1-for-20 reverse
split of the Company’s common stock effected on August 4, 2011, the
“Consideration Shares”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
Parties and the terms and conditions hereof, the Parties hereby agree as
follows:

 

1.                   Rescission and Termination of Agreements. Each of the
Licensing Agreement and the Revenue Agreements is hereby rescinded and
terminated in its entirety, as if it had never existed, and such agreements
shall be of no force and effect.

 

2.                   Return of Consideration Shares. Within five (5) business
days of the date hereof, Sitoa Corp. shall transfer, return and surrender to the
Company (a) the original stock certificates representing the Consideration
Shares and (b) executed stock power and assignment documents which the transfer
agent deems relevant in order to effectuate the transfer, return and surrender
of the Consideration Shares to the Company.

 

3.                   Release.

 

(a)                 In consideration of the mutual promises herein contained and
such other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, Sitoa Corp., on behalf of itself and its respective
successors, assigns, employees, directors, shareholders, officers, members and
legal representatives (collectively, “Releasor”), absolutely, unconditionally
and irrevocably releases and forever discharges the Company, its successors and
assigns, and its present and former shareholders, affiliates, subsidiaries,
divisions, directors, officers, members, attorneys, employees, agents and other
representatives (the Company and all such other parties being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, damages and any and all
other claims, counterclaims, defenses, rights of set-off, and liabilities
whatsoever of every kind and nature, known or unknown, suspected or unsuspected,
both at law and in equity (individually, a “Claim” and collectively, “Claims”),
which Releasor may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises from the beginning of the world to the day of execution
of the Agreement; provided, however, that nothing herein shall release any
obligations owed by a Releasee to Releasor pursuant to the Agreement.

(b)                 Releasor understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
instituted, prosecuted or attempted in breach of this release.

(c)                 Releasor agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.

(d)                 Releasor, on behalf of itself and its successors, assigns,
employees, directors, shareholders, officers, members and legal representatives,
absolutely, unconditionally and irrevocably covenants and agrees with each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Releasors pursuant to this Release. If Releasor violates the
foregoing covenant, Releasor agrees to pay, in addition to such other damages as
any Releasee may sustain as a result of such violation, all attorneys’ fees and
costs reasonably incurred by any Releasee as a result of such violation.

(e)                 Each Releasor and Releasee expressly acknowledges and agrees
that all rights under California Civil Code Section 1542, or any other similar
statute or law, are expressly waived.  That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

4.                   Representation and Warranties. Each of the parties
represents that:

 

(a)                 All necessary action has been taken by such party to
authorize the execution, delivery and performance of this Agreement, and this
Agreement is and will be after its execution constitute the legal, valid and
binding obligations of such party, enforceable against it in accordance with its
terms.

(b)                 No authorization, consent, waiver, approval or other action
or consideration by, and no notice to or filing with any governmental or
regulatory authority, body or instrumentality was or is a prerequisite for the
due execution and delivery by such party or the performance by such party of its
respective obligations under this Agreement.

(c)                 The execution, delivery, consummation and performance by
such party do not and will not: (i) result in any violation of: (A) any
organizational document of such party; or (B) any order, judgment, or decree of
any court or other agency of government, which is binding on such party; or (ii)
in a breach of constitute a default under any term of any agreement, contract or
instrument to which such party is a party; or (iii) result in the creation of
any lien, charge or encumbrance upon any property pursuant to the terms of any
agreement, contract, indenture or instrument by which such party or its property
is bound.

(d)                 Such party has been represented by legal counsel of its own
choice throughout all of the negotiations which preceded the execution of this
Agreement and it has executed this Agreement with the consent and upon the
advice of such independent legal counsel.

(e)                 Such party has read this Agreement and consulted with its
attorneys as to the full meaning and effect of this Agreement and agrees to all
of its terms and conditions contained herein without and reservation whatsoever
and that it is signing this Agreement with full knowledge of any and all rights
which it may have, that it is not relying on any representations made by any
party hereto which are not set forth herein and that it has conducted whatever
investigation it has deemed necessary to ascertain all facts and matters related
to this Agreement.

5.                   Further Assurances. Each of the parties hereto agrees to
perform all further acts and to execute and deliver all documents that
reasonably may be necessary to carry out the terms of this Agreement.

6.                   Governing Law. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of California, without regard to principles of conflict of laws.

7.                   Entire Agreement. This Agreement and the exhibits attached
hereto constitute a complete expression of the parties of the settlement agreed
to by them and supersedes all prior agreements and understandings among the
parties relating to the subject matter hereof.

8.                   Amendment; Waiver. This Agreement may not be modified,
superseded, terminated or amended and no provision of this Agreement may be
waived, except by a writing and signed by the parties hereto.

9.                   Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

10.                Counterparts; Facsimile. This Agreement may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

11.                Non-Disparagement. Each of the parties hereto agree not to
disparage, malign, criticize or condemn any other party herein, nor make any
statement or express any view or opinion that is derogatory or detrimental to
the reputation of any other party herein, with respect to any matter related in
any way to this Agreement or the Litigation.



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

SITOA GLOBAL INC. By: /s/ George Yu Name: George Yu
                                            Title: President and Chief Executive
Officer

 

 

SITOA CORPORATION By: /s/ Calbert Lai

                                                                                        Name:
Calbert Lai

                                                                                        Title:
President and Chief Executive Officer

 

 

 